Citation Nr: 1550978	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral eye disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for degenerative joint disease of the right knee and residuals of acute chemical conjunctivitis.

The Veteran testified before the undersigned at a July 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current right knee and bilateral eye disability which are related to right knee and eye problems that he experienced in service.  Service treatment records reveal that the Veteran began to experience right knee pain in February 1975 after playing basketball.  Examination of the knee revealed that there was mild swelling, effusion, erythema, increased temperature, tenderness, and some pain on motion.  A diagnosis of possible suprapatellar bursitis was provided.  The Veteran was treated for right knee pain, discomfort, swelling, crepitus, and tenderness on various other occasions between August 1975 and February 1976 and was diagnosed as having a right knee strain, fluid on the knee, a right patella tendon strain, and right knee chondromalacia.

As for the claimed eye disability, service treatment records indicate that the Veteran sustained a bilateral eye injury in May 1975 when Drano splashed into his eyes.  He experienced photophobia and tearing, examination revealed mild punctate epithelial changes in both eyes, his eyes were irrigated and patched, and a diagnosis of chemical burns to the eyes was provided.  He was subsequently treated for continuing blurriness, burning, increased tearing, and photophobia in June 1975 and was prescribed Visine.

The Veteran was afforded VA examinations in November 2011 and was diagnosed as having degenerative joint disease of the right knee and bilateral cortical senile cataracts.  The examiner who conducted the knee examination opined that the diagnosed right knee disability was not likely ("less likely as not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that medical literature revealed that degenerative joint disease is a result of "wear and tear" on a joint.  Often, the cause of degenerative joint disease is unknown and it is mainly due to aging.  The symptoms of degenerative joint disease usually appear in middle age and almost everyone has some symptoms by age 70.  However, these symptoms may be minor.  The Veteran was diagnosed as having possible supra patellar bursitis, which is usually caused by a sudden excessive movement of the joint.  Bursitis responds well to treatment, with the prognosis being excellent.  Thus, the Veteran's mild degenerative changes of the right knee were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by his possible supra patellar bursitis that occurred in February 1975.

The physician who conducted the eye examination opined that there were no signs of residual damage or injury to the eyes from the acute chemical conjunctivitis in service.  The slight decrease in visual acuity and photophobia were due to age-related cataracts in both eyes.  These cataracts were not caused by the acute chemical conjunctivitis suffered in service.  If the acute chemical injury had been severe enough to cause cataracts, the Veteran's eye examinations in service after the injury would have shown other signs of eye injury, such as keratitis, corneal scarring, iritis, iris atrophy, and severe loss of vision.  Such signs of injury were neither found in service nor during the November 2011 examination.

The November 2011 opinions are insufficient because the Veteran subsequently reported during the July 2014 hearing that he has continued to experience right knee and eye symptoms ever since his in-service knee and eye injuries.  The examiners who conducted the November 2011 examinations did not have an opportunity to review and comment on these reports of a continuity of symptomatology.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  

Furthermore, the examiner who provided the opinion pertaining to the claimed right knee disability did not acknowledge or comment on an October 2011 VA X-ray report which revealed corticated calcifications at the posterior aspect of the right knee.  The interpreting radiologist indicated that this may have represented heterotopic ossification and osteophyte formation "secondary to prior trauma" and the overall impression was stable changes of osteoarthritis, "likely secondary to trauma."

Hence, a remand is necessary to obtain addendum opinions as to the etiology of the claimed right knee and bilateral eye disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during the July 2014 hearing that he had been evaluated for eye problems at the VA Medical Center in Indianapolis, Indiana (VAMC Indianapolis) during the previous month (see page 11 of the hearing transcript).  The most recent VA treatment records from this facility in the claims file are dated to July 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13   (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA records of treatment, to specifically include all records from VAMC Indianapolis dated from July 2012 through the present and all records from any other identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, request an addendum opinion from the November 2011 VA examiner regarding the nature and etiology of current right knee disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right knee disability identified (i.e., any right knee disability diagnosed since October 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current right knee disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's right knee problems in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all right knee disabilities diagnosed since October 2010, all instances of treatment for right knee problems in the Veteran's service treatment records, his reports of continuing right knee symptoms in the years since service, and the October 2011 VA X-ray report which includes an overall impression of stable changes of osteoarthritis, "likely secondary to trauma."

The examiner must provide reasons for each opinion given.  If the examiner is unavailable, another examiner should proffer the opinions; if deemed necessary, an additional examination should be scheduled.  

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, request an addendum opinion from the November 2011 VA examiner regarding the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current eye disability identified (i.e., any eye disability diagnosed since October 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current eye disability had its clinical onset in service, is related to the Veteran's eye problems in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all eye disabilities diagnosed since October 2010, all instances of treatment for eye problems in the Veteran's service treatment records, and his reports of continuing eye symptoms in the years since service.    

The examiner must provide reasons for each opinion given.  If the examiner is unavailable, another examiner should proffer the opinions; if deemed necessary, an additional examination should be scheduled.  

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


